       Case 8-18-71748-ast             Doc 969        Filed 06/11/21          Entered 06/11/21 07:08:29




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
                                                               :        Chapter 11
                                                               :
 In re:                                                        :        Case No. 18-71748-67 (AST)
                                                               :        Case No. 18-71789 (AST)
 Orion HealthCorp, Inc., et al.,                               :        Case No. 18-74545 (AST)
                                                               :
                                    Debtors.                   :        (Jointly Administered)
                                                               :
                                                               :        Ref. Docket No. 968
                                                               :
-------------------------------------------------------------- x

                                          AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:
                                                                                                 1
1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC , located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On June 10, 2021, I caused to be served the “Notice of Hearing on Motion of Liquidating
   Trustee for Entry of Final Decree Closing Certain Chapter 11 Cases,” to which was attached
   the, “Motion of Liquidating Trustee for Entry of Final Decree Closing Certain Chapter 11
   Cases,” dated June 8, 2021 [Docket No. 968], by causing true and correct copies to be:

     a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
        to those parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1 Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.
     Case 8-18-71748-ast       Doc 969    Filed 06/11/21     Entered 06/11/21 07:08:29




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Panagiota Manatakis
                                                                  Panagiota Manatakis

 Sworn to before me this
 10th day of June, 2021
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022




                                               2
Case 8-18-71748-ast   Doc 969   Filed 06/11/21   Entered 06/11/21 07:08:29




                           EXHIBIT A
                 Case 8-18-71748-ast      Doc 969 Filed 06/11/21
                                           CONSTELLATION   HEALTHEntered 06/11/21 07:08:29
                                                    Service List

Claim Name                              Address Information
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION 2970 MARKET STREET PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION P.O. BOX 7346 PHILADELPHIA PA 19101-7346
JQ 1                                    (OFFICIAL COMMITEE OF UNSECURED CREDITORS) 100 JERICHO QUADRANGLE, SUITE 106
                                        JERICHO NY 11753
LAW OFFICE OF CHARLES A. GRUEN          ATTN: CHARLES A. GRUEN (COUNSEL TO U.S. BANK NATIONAL ASSOCIATION D/B/A U.S.
                                        BANK EQUIPMENT FINANCE) 381 BROADWAY, SUITE 300 WESTWOOD NJ 07675
MACCO & STERN LLP                       ATTN: COOPER J. MACCO (COUNSEL FOR EDGE BUSINESS ALLIANZ & MEDLINK COMPUTER
                                        SCIENCES) 2950 EXPRESS DRIVE SOUTH, SUITE 109 ISLANDIA NY 11749
OFFICE OF THE ATTORNEY GENERAL          FOR THE STATE OF NEW YORK ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY
                                        12224-0341
OFFICE OF THE UNITED STATES ATTORNEY    ATTN: BONNI PERLIN, BANKRUPTCY COORDINATOR CIVIL DIVISION, EDNY, BANKRUPTCY
FOR EDNY                                PROCESSING 271-A CADMAN PLAZA EAST BROOKLYN NY 11201
OFFICE OF THE UNITED STATES TRUSTEE     EASTERN DISTRICT OF NEW YORK LONG ISLAND FEDERAL PLAZA COURTHOUSE ATTN: ALFRED
                                        M. DIMINO 560 FEDERAL PLAZA CENTRAL ISLIP NY 11722
REED SMITH LLP                          ATTN: CHRYSTAL P. MAURO (COUNSEL TO STEEL VALLEY EMERGENCY PHYSICIANS, INC.
                                        ("SVEP") 599 LEXINGTON AVENUE NEW YORK NY 10022
ROSENBERG RICH BAKER BERMAN AND COMPANY ATTN: MANAGING PARTNER 265 DAVIDSON AVENUE, SUITE 210 SOMERSET NJ 08873
SECURITIES EXCHANGE COMMISSION          NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR BROOKFIELD PLACE;
                                        200 VESEY ST, STE 400 NEW YORK NY 10281-1022
SECURITIES EXCHANGE COMMISSION          100 F STREET, NE WASHINGTON DC 20549
U.S. DEPARTMENT OF JUSTICE              ATTN: SETH SHAPIRO CIVIL DIVISION, COMMERICAL LITIGATION BRANCH P.O. BOX 875
                                        BRANCH FRANKLIN STATION WASHINGTON DC 20044
U.S. DEPARTMENT OF JUSTICE              950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001




                                 Total Creditor count 14




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 8-18-71748-ast   Doc 969   Filed 06/11/21   Entered 06/11/21 07:08:29




                           EXHIBIT B
    Case 8-18-71748-ast     Doc 969      Filed 06/11/21    Entered 06/11/21 07:08:29




                                   Constellation Health
                            Electronic Mail Master Service List

ALLIANCE HEALTH SCIENCES                            info@alliancediagnostics.com
CHAPMAN AND CUTLER FOR BMO HARRIS BANK              stetro@chapman.com
CHRISTINE COHEN                                     chriscohen55@yahoo .com
COMMONWEALTH OF PA, OFFICE OF UCTS, DOL &
INDUSTRY                                            ra-li-ucts-bankrupt@state.pa.us
KEYBANK NATIONAL ASSOCIATION                        bob_j_burns@keybank.com
KOLB RADIOLOGY, PC                                  tkolbmd@yahoo.com
L'ABBATE BALKAN FOR ROBINSON BROG, ET AL            mrice@lbcclaw.com
LINEBARGER GOGGAN FOR HARRIS COUNTY, CYPRESS-
FAIRBANKS ISD                                       houston_bankruptcy@publicans.com
                                                    davideades@mvalaw.com;
                                                    treyrayburn@mvalaw.com;
                                                    zacharysmith@mvalaw.com;
                                                    jimlangdon@mvalaw.com;
MOORE & VAN ALLEN FOR BANK OF AMERICA               gabrielmathless@mvalaw.com
PACHULSKI STANG FOR UNSECURED CREDITORS
COMMITTEE                                           ischarf@pszjlaw.com; rmikels@pszjlaw.com
QUINN EMANUEL FOR ROBINSON BROG; AND                alexspiro@quinnemanuel.com;
PAVANDEEP BAKHSKI                                   lindsayweber@quinnemanuel.com
                                                    clynch@reedsmith.com;
                                                    kgwynne@reedsmith.com;
REED SMITH LLP FOR WOODFOREST & STIFEL              crivas@reedsmith.com

                                                    mitchel.perkiel@troutmansanders.com;
TROUTMAN SANDERS FOR CC CAPITAL MGMT, LLC           brett.goodman@troutmansanders.com
U.S. DEPT OF JUSTICE - CIVIL DIVISION               seth.shapiro@usdoj.gov
U.S. DEPT OF JUSTICE - TAX DIVISION                 steven.tennyson@usdoj.gov
                                                    sl@lhmlawfirm.com;
LAMONICA HERBST & MANISCALCO, LLP                   awofse@lhmlawfirm.com
                                                    JAmato@hahnhessen.com;
                                                    JOrbach@hahnhessen.com;
                                                    BRose@hahnhessen.com;
                                                    akubic@hahnhessen.com;
HAHN & HESSEN LLP                                   mpower@hahnhessen.com
                                                    fearley@mintz.com; djpicca@mintz.com;
MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, PC   pjricotta@mintz.com; krwalsh@mintz.com
SPROUSE LAW FIRM                                    msprouse@sprousepllc.com
WINDELS MARX LANE & MITTENDORF, LLP FOR             csimpson@windelsmarx.com;
PARMAR & NON-DEBTORS                                jhoffman@windelsmarx.com
HAHN & HESSEN LLP                                   jamato@hahnhessen.com
MORITT HOCK & HAMROFF LLP                           tdriscoll@moritthock.com
    Case 8-18-71748-ast    Doc 969   Filed 06/11/21   Entered 06/11/21 07:08:29




MORITT HOCK & HAMROFF LLP                      lberkoff@moritthock.com
THALER LAW FIRM PLLC                           athaler@athalerlaw.com
MUCHMORE & ASSOCIATES PLLC                     mtravis@muchmorelaw.com
                                               andrewmarks@quinnemanuel.com;
QUINN EMANUEL FOR PAVANDEEP BAKHSKI            colingillespie@quinnemanuel.com;
BAKER BOTTS L.L.P. FOR HEALTHTEK SOLUTIONS     chris.newcomb@bakerbotts.com
WILMER CUTLER PICKERING HALE AND DORR LLP      lauren.lifland@wilmerhale.com
ROSEN & ASSOCIATES, P.C.                       srosen@rosenpc.com
STATE OF MICHIGAN ATTORNEY GENERAL             harrisj12@michigan.gov
TROUTMAN SANDERS FOR CC CAPITAL MGMT, LLC      david.dantzler@troutman.com
                                               cbelmonte@ssbb.com;
SATERLEE STEVENS LLP                           pbosswick@ssbb.com; asnow@ssbb.com
                                               AAcampora@SilvermanAcampora.com;
                                               RFriedman@SilvermanAcampora.com;
SILVERMAN ACAMPORA                             BPowers@SilvermanAcampora.com
